PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a motion for postconviction relief. Because the circuit court has recently issued an order striking one ground of the motion with leave-, to amend, the petition for writ of mandamus is denied. See Munn v. Florida Parole Commission, 807 So.2d 733 (Fla. 1st DCA 2002). (holding that where the trial court has recently taken action, mandamus relief was not warranted). However, we encourage the circuit court to continue its efforts to expeditiously dispose of the motion pending below. See Wilson v. State, 775 So.2d 1003 (Fla. 1st DCA 2001).
. THOMAS, SWANSON, and MAKAR, JJ., concur.